Title: To Thomas Jefferson from Thomas Mann Randolph, Sr., 19 November 1787
From: Randolph, Thomas Mann, Sr.
To: Jefferson, Thomas



My dear Sir
Virginia Novr. 19. 1787

I received your obliging, and esteemed Favour a few days since, and have communicated to Ammonett, what you mentioned. The poor Fellow makes his grateful acknowledgements to you, and I am now called on to follow him. Your proposed System of education for my Son Tom enlivens every spark of gratitude that my breast possesses. It will (I am sure) never be in my power to  make you any returns for your kindness but no exertions on my part shall be wanted to compensate for your trouble. I have written to him a few days ago to Repair immediately to Paris, and when there to follow implicitly your Advice. I am told he is a Boy of good disposition and very studious. Pray do as you please with him.
My dear Friend I am respectfully Your Friend & Servt.,

Tho. M. Randolph

